DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s paper filed on 12/8/2020 have been received and entered. Claims 1, 17 and 19 have been amended. Claims 4 and 8 have been cancelled. Claims 1-3, 5-7 and 9-20 are pending in the application.
Applicant’s remark has been considered.

  Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-7 and 9-20 are allowable over the prior art of record because the amendment submitted by the applicant clarified the claimed invention and in considered for combination of the claimed invention, the prior art of record fail to teach the corresponding in performance operation as recited in the claims 1 and 17 for operating a measuring transducer. The closest prior art submitted by the applicant figure 1, pars 0025-0040 measuring transducer by starting operating system, providing interface (figure 1, transducer and sensor, processing unit in executing software to run operation). Other reference, Kulus et al (20180113573) teach a measuring transducer comprising a computer processing unit, memory, database include measuring transducer specific parameters (pars 0038, 0044). However, the prior arts teach a different technical operation, therefore, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the claims 1 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference of Kulus et al (US 20180113573) discloses apparatus and method for dynamic device description language menus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY J TOATLEY can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






	/BRYAN BUI/               Primary Examiner, Art Unit 2865